Citation Nr: 0843414	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-30 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1956 to June 1960.  
He died in January 2000.  The appellant is his surviving 
spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).

The appellant is claiming entitlement to DIC under 38 
U.S.C.A. § 1151 for the cause of the veteran's death.  She 
contends that the veteran's death was caused by not being 
properly treated for his complaints of chest pain at a VA 
Medical Center (VAMC) the day before his death.  

The death certificate indicates the veteran died on January 
[redacted], 2000.  The immediate cause of death was apparent acute 
myocardial infarction.  

The record includes a January 30, 2000 VA Medical Certificate 
noting that the veteran complained of burning in his chest 
for two weeks off and on with cold air making it badly burn.  
The veteran thought the symptoms were related to his gall 
bladder since his abdomen hurt as well and he had vomited 
once after eating turkey.  The examiner noted a history of 
epigastric burning sensation after eating food and which was 
relieved by over the counter antacids.  He also indicated 
that the veteran had no complaints of chest pain, 
palpitations, or shortness of breath at the time.  
Examination of the veteran revealed chest without evidence of 
rales or wheezing, cardiovascular system with normal first 
and second heart sounds, abdomen was soft and non-tender with 
bowel sounds present, and there was no edema of the 
extremities (the notation as to vitals on the report is 
illegible).  A diagnostic impression of a history consistent 
with gastritis, asymptomatic with no complaints at the 
present time.  He was advised to follow up with his personal 
physician and return to the emergency room if symptoms 
returned.  

A report from Carter County Emergency and Rescue Squad showed 
that they arrived on January [redacted], 2000 to find the veteran 
lying across the couch unresponsive.  Carotid pulses were 
present, but he had no blood pressure with a pulse of 4; 
sinus bradycardia was shown on the heart monitor.  The 
veteran was transported to Sycamore Shoals Hospital with 
resuscitative efforts in progress, but he did not respond and 
was pronounced dead.  

The Board concludes that the evidence presented raises a 
question as to the adequacy of the VA medical treatment.  
Therefore, the claims file should be forwarded to an 
appropriate medical expert to obtain a medical opinion.

The Board also notes that it appears likely that additional 
VA treatment records exist.  The claims file reflects that 
the veteran had been receiving treatment from the VA for many 
years, but only the one treatment record discussed above has 
been obtained.  The Board concludes that other treatment 
records from during the two year period preceding his death 
should be obtained, as the recent medical history may be 
relevant in assessing the decisions made by the treating 
physician in January 2000.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all VA 
treatment records pertaining to the 
veteran for the two year period preceding 
his death.  

2.  The claims file should be forwarded to 
a VA cardiologist.  The claims file must 
be provided to the medical expert for 
review and such review should be noted in 
his/her report.

(a)  Is there a 50 percent or greater 
probability that VA failed to meet the 
standard of care for an individual of the 
veteran's age and medical history known to 
VA because VA did not diagnose or treat 
the veteran for a heart problem during 
treatment provided on January 30, 2000? 

(b)  If VA did not meet the standard of 
care for the veteran, is there a 50 
percent probability or greater that VA's 
failure to diagnose and treat the problem 
caused the veteran's death? 
        	
3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the appellant's claim. If 
action remains adverse to the appellant, 
provide her and her representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




